Case 8:19-cv-00449-CEH-JSS Document 133 Filed 08/13/20 Page 1 of 9 PageID 2351




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

     WAHEED NELSON,
                                           Case No.:      8:19-CV-00449-CEH-JSS
                    Plaintiff,

     vs.


     BOB GAULTIERI, Official Capacity as Sheriff
     of Pinellas County, Florida, DEPARTMENT OF
     CORRECTIONS, CORIZON LLC aka
     CORIZON HEALTH, INC., MAXIM
     HEALTHCARE SERVICES, INC. dba MAXIM
     PHYSICIAN RESOURCES, LLC, MATTHEW
     SWICK M.D., ALL FLORIDA
     ORTHOPEDICS ASSOCIATES, P.A., and
     WITCHNER BELIZAIRE M.D.,

                 Defendants.
     ____________________________________________/

                 DEFENDANTS’, MATTHEW SWICK M.D., ALL FLORIDA
                 ORTHOPAEDIC ASSOCIATES, P.A., NOTICE OF FILING

            Defendants, Matthew Swick, M.D. and All Florida Orthopaedic Associates,

     P.A., by and through the undersigned counsel, hereby give notice of filing the attached

     Order Terminating Rehabilitation Proceedings and Order of Liquidation from the

     Circuit Court of Montgomery County, Alabama proceeding styled: Jim L. Ridling as

     Commissioner of Insurance vs. Physicians Casualty Risk Retention Group, Inc., Case

     Number CV-2019-900803.00, received yesterday and entered by the Court on August

     10, 2020.




                                               1
Case 8:19-cv-00449-CEH-JSS Document 133 Filed 08/13/20 Page 2 of 9 PageID 2352




                                          Respectfully submitted,

                                               /s/ Mindy McLaughlin
                                          MINDY MCLAUGHLIN, ESQUIRE
                                          Florida Bar No.: 96260
                                          GABRIELLE OSBORNE, ESQUIRE
                                          Florida Bar No. 16856
                                          BEYTIN, MCLAUGHLIN, MCLAUGHLIN,
                                          O’HARA, KINMAN & BOCCHINO, P.A.
                                          1706 East Eleventh Avenue
                                          Tampa, FL 33605
                                          Tel: (813) 226-3000; Fax: (813) 226-3001
                                          Email Designations: mmeservice@law-fla.com
                                          and Secondary Electronic Mail Addresses: law-
                                          fla@outlook.com
                                          Attorneys for Defendants Matthew Swick, M.D.
                                          and All Florida Orthopaedic Associates, P.A.



                               CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on August 13, 2020, I electronically filed and

     served on all counsel registered with the CM/ECF electronic mail system the foregoing

     Matthew Swick, M.D. and All Florida Orthopaedic Associates, P.A.’s Notice of Filing.



                                             /s/ Mindy McLaughlin
                                          Attorney




                                              2
                                          DOCUMENT 106
Case 8:19-cv-00449-CEH-JSS Document 133 Filed 08/13/20 Page 3ELECTRONICALLY
                                                              of 9 PageID 2353    FILED
                                                                 8/10/2020 10:26 AM
                                                                                03-CV-2019-900803.00
                                                                                CIRCUIT COURT OF
                                                                          MONTGOMERY COUNTY, ALABAMA
                                                                              GINA J. ISHMAN, CLERK
          IN THE CIRCUIT COURT OF MONTGOMERY COUNTY, ALABAMA


  JIM L. RIDLING AS COMMISSIONER OF
                                    )
  INSURANCE,
  Plaintiff,                        )
                                    )
  V.                                ) Case No.:                    CV-2019-900803.00
                                    )
  PHYSICIANS CASUALTY RISK
                                    )
  RETENTION GROUP, INC.,
  Defendant.                        )


     ORDER TERMINATING REHABILITATION PROCEEDINGS AND ORDER OF
                           LIQUIDATION


          This matter is before the Court upon the petition filed by Ryan Donaldson, as Receiver

 for Physicians Casualty Risk Retention Group, (“”) for authorization to terminate the

 rehabilitation proceedings of Physicians, and for an Order of Liquidation pursuant to §27-32-7,

 Code of Alabama (1975). The Court having considered said aforementioned petition finds that it

 is in the best interest of Physicians, its policyholders and creditors, that rehabilitation

 proceedings be terminated and that Physicians be placed in liquidation upon the terms and

 conditions contained herein.

         It is therefore, ORDERED, ADJUDGED and DECREED as follows:

         1.     The Receiver’s Petition for Termination of Rehabilitation Proceedings and for

 Order of Liquidation for Physicians is hereby GRANTED.

         2.     Physicians, as of May 3, 2019, or earlier, was insolvent. Based on March 31,

 2020 financial statements attached to the Receiver’s current Petition, and other financial

 information previously provided the Court by the Receiver, it appears to the Court that efforts to

 rehabilitate Physicians have not succeeded, and Physicians is in such financial condition that the
                                           DOCUMENT 106
Case 8:19-cv-00449-CEH-JSS Document 133 Filed 08/13/20 Page 4 of 9 PageID 2354




 continuation of its rehabilitation and the further transaction of its business thereunder would be

 hazardous to its policyholders, creditors and the public.

         3.      As Receiver, Ryan Donaldson is hereby directed to liquidate Physicians in

 accordance with § 27-32-1, et seq., Code of Alabama (1975), including § 27-32-12, and to take

 such action as the nature of this delinquency proceeding and the interest of the policyholders,

 creditors and the public may require. As Receiver, Ryan Donaldson is further authorized to

 employ such legal counsel, accountants, appraisers, experts, clerks and assistants of his own

 choosing as he deems necessary pursuant to § 27-32-15(f), Code of Alabama (1975).

         4.      As Receiver, Ryan Donaldson is further vested with title to all property, assets,

 contracts and rights of action of Physicians, wherever located, whether tangible or intangible,

 including, without limitation, all stock, equity securities, partnership interests or other ownership

 interests of any kind in any other corporation, partnership (limited or otherwise), trust or other

 entity which is beneficially or legally owned or held by or attributable to Physicians, as of the

 date of this Order.

         5.      As Receiver, Ryan Donaldson is further authorized to institute and prosecute, in

 the name of Physicians, or in his own name as Receiver, any and all suits or other legal

 proceedings, defend suits in which Physicians is a party, whether or not such suits are pending as

 of the date of this Order; abandon the prosecution or defense of such suits, legal proceedings, or

 claims where to do so would be in the best interest of the policyholders and creditors of

 Physicians; prosecute any action which may exist on behalf of the enrollees and creditors of

 Physicians against any person, controlling parties of Physicians, partnership, corporation or other

 entity, or any other person; and apply, on his own behalf, to have any default or default judgment

 set aside and to defend on the merits and assert all defenses available to Physicians as against
                                            DOCUMENT 106
Case 8:19-cv-00449-CEH-JSS Document 133 Filed 08/13/20 Page 5 of 9 PageID 2355




 third parties.

          6.      All directors, officers and managers of Physicians, if any, are hereby discharged

 and removed, and all authority of such directors, officers and managers is revoked, except as

 such persons may be appointed or reappointed by the Receiver, in his sole discretion, after entry

 of this Order.

          7.      All banks, brokerage houses, or other companies or persons having in their

 possession assets which are, or may be, the property of Physicians are hereby ordered to deliver

 the possession of the same immediately to the Receiver and are further ordered not to disburse

 the same without the written consent of, or unless directed in writing by, the Receiver. Such

 persons and entities, and all other persons and entities, are further enjoined from disposing of or

 destroying any records pertaining to any business transactions between Physicians and banks,

 brokerage houses or their persons or companies having done business with Physicians or having

 in their possession assets which are or were the property of Physicians.

          8.      All agents, brokers or other persons having sold certificates of health coverage

 and/or collected premiums on behalf of Physicians, shall account for and, to the extent due and

 owing, shall pay all unearned premiums and commissions owed to Physicians as a result of

 policies canceled by this Order, or in the normal course of business, directly to the Receiver

 within thirty (30) days after demand by the Receiver, or appear before this Court to show good

 cause, if any they may have, as to why they should not be required to account to the Receiver.

 All agents, brokers or other persons are enjoined and restrained from returning any unearned

 premiums, or any money in their possession collected for premiums, to enrollees or others. The

 Receiver shall serve a copy of this Order on all agents, brokers or other persons which shall

 constitute notice of its injunctive provisions.
                                           DOCUMENT 106
Case 8:19-cv-00449-CEH-JSS Document 133 Filed 08/13/20 Page 6 of 9 PageID 2356




         9.      All attorneys employed by Physicians as of this date shall, within sixty (60) days

 after notice of this Order, report to the Receiver with respect to the name, company claim

 number and status of each file they are handling on behalf of Physicians. Said report shall also

 include an accounting of any funds received from or on behalf of Physicians. All attorneys

 described herein are hereby discharged as of the date of this Order unless their services are

 retained by the Receiver after entry of this Order.

         10.     Each data processing service or other entity that has custody or control of any

 data processing information and records, including but not limited to, source documents, data

 processing cards, input tapes, all types of storage information, master tapes or any other recorded

 information relating to Physicians shall transfer custody and control of such records to the

 Receiver upon demand.

         11.     All contracts, treaties and agreements or reinsurance wherein Physicians was the

 assuming or retrocessional reinsurer, are canceled, on a “cut-off” basis, such cancellations to be

 effective upon the entry of this Order. All other treaties, contracts and agreements of reinsurance,

 wherein Physicians is the ceding company, shall remain in full force and effect pending a

 determination and recommendation by the Receiver as to when and upon what terms

 cancellation is appropriate.

         12.     All contracts, executory or otherwise, to which Physicians was/is a party,

 including all agents’ contracts, general agents’ contracts, brokers’ contracts, retirement and

 “golden parachute” agreements, are hereby canceled unless specifically adopted by the Receiver

 within thirty (30) days after the date of this Order. Any cancellation under this provision shall

 not be treated as an anticipatory breach of such contracts. All other contracts, policies and direct

 insurance, with obligations that have been assumed by respective state guaranty funds, shall
                                           DOCUMENT 106
Case 8:19-cv-00449-CEH-JSS Document 133 Filed 08/13/20 Page 7 of 9 PageID 2357




 remain in full force and effect. Persons and entities suffering real damages or loss as a result of

 said contract cancellations shall retain the right to file claim(s) with the Receiver which claim(s)

 shall be, if proven, allowed, allowed in part or disallowed in accordance with Alabama’s

 Liquidation Act, §27-32-1, et seq., Code of Alabama 1975, the Uniform Insurers Liquidation

 Act, §27-32-22, et seq., Code of Alabama 1975, and other applicable laws of the State of

 Alabama.

         13.     The Receiver shall give notice by first-class mail to all persons (including, but

 not limited to, individuals, aggregations of individuals, partnerships, corporations, associations,

 estates, trusts, and governmental units, to include all entities not named),believed to have claims

 against Physicians and shall advise such persons to present and file with the Receiver proper

 proofs of claim, [or where applicable to file said claims with the Alabama Department of

 Insurance] as set forth in the notice.

         14.     The deadline for filing such claim(s) against Physicians shall be established

 hereafter. The Receiver’s notice shall specify the deadline for filing claims and further direct all

 claimants to file their claims with the Receiver at the address designated in such notice. Said

 notice shall be made by first-class mail to all claimants at their last known address, where

 available.

         15.     The Receiver shall draft and print appropriate proof of claim forms to be used by

 policyholders and creditors filing claims against Physicians.

         16.     The Receiver shall be and is hereby authorized to pay all routine administrative

 expenses incurred by the Receiver without prior approval of the Court provided no one

 expenditure exceeds the sum of Twenty Thousand Dollars ($20,000.00). Specific accounting

 and certification of these expenses as reasonable and necessary will be made to the Court before
                                           DOCUMENT 106
Case 8:19-cv-00449-CEH-JSS Document 133 Filed 08/13/20 Page 8 of 9 PageID 2358




 conclusion of liquidation proceedings.

         17.     The Receiver is authorized to petition the Insurance Department for the State of

 Alabama on behalf of Physicians for payment of the pro rata part of the administrative expenses

 and salaries of the Receivership Division in the event the administrative expenses and salaries

 cannot be paid from the Physicians estate funds, pursuant to §27-2-52, Code of Alabama 1975.

         18.     The Receiver is further granted the authority to dissolve the corporate existences

 of Physicians in accordance with the provisions of §27-32-12(b), Code of Alabama 1975, at such

 time as he deems appropriate.

         19.     The Receiver will make a written report to the Court at the appropriate time

 documenting the progress being made in carrying out the mandates of this Order and any

 recommendations which the Receiver feels are in the best interest of the policyholders and

 creditors of Physicians.

         20.     The injunctive provisions contained in this Court’s August 16, 2019 Preliminary

 Injunction for Physicians is continued in effect until further order of this Court, including but not

 limited to, paragraph 8.D, which provides that all persons are restrained and enjoined from:

        8.D.    Commencing or further prosecuting any action in law or equity or
        administrative proceedings against Physicians except in this Court; obtaining any
        preferences, judgments, attachments, or other liens against any of the property,
        personal or real, of Physicians; commencing or continuing any action in the
        nature of an attachment, garnishment or execution against any of the property,
        personal or real, of Physicians; the making of any levy, garnishment or execution
        of any of the property, personal or real, of Physicians or their assets or any part
        thereof except in this Court; or the commencing of any arbitration proceedings
        against Physicians.

         21.     This Court shall retain exclusive jurisdiction over this matter for all purposes

 necessary to effectuate and enforce this Order.
                                       DOCUMENT 106
Case 8:19-cv-00449-CEH-JSS Document 133 Filed 08/13/20 Page 9 of 9 PageID 2359




 DONE this 10th day of August, 2020.

                                          /s/ BROOKE E REID
                                          CIRCUIT JUDGE
